DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 05/14/2021 Amendments/Arguments, which directly amended claims 1, 4, 8, 10, 17, 21-22; cancelled claims 5, 14; added new claims 21-22; and traversed the rejections of the claims of the 03/16/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-4, 6-13, and 15-22 are allowed.
Regarding claims 1, 10, and 19, an antenna apparatus, a method for operating an antenna apparatus, and a reader apparatus as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,518,929 discloses a first antenna component has a first polarization.  A second antenna component has a second polarization.  The second polarization is distinct from the first polarization to provide signal isolation between the first antenna component and the second antenna component.  The first antenna component and the second antenna component are coupled in close proximity in a single form factor.
US 2010/0102931 discloses a wireless transponder system includes at least one antenna configured to send transponder signals.  The wireless transponder system also includes a wireless transponder circuit coupled to the at least one antenna, the wireless transponder circuit having a first state for sending transponder signals of a first polarization type and a second state for sending transponder signals of a second polarization type different than the first polarization type, and the wireless transponder circuit configured to encode information in a sequence of the transponder signals of the first polarization type alternating with the transponder signals of the second polarization type.
US 8,400,269 discloses methods and systems using polarization modulated electromagnetic waves.  At least some of the illustrative embodiments are systems comprising a radio frequency identification (RFID) reader, and a RFID tag (the RFID tag communicatively coupled to the RFID reader).  The RFID tag is configured to transmit data to the RFID reader with data encoded in polarization of electromagnetic waves transmitted from the RFID tag.
US 8,913,699 discloses a method for processing at least one polarization type of at least one wireless signal by a communication unit operably couplable to an antenna arrangement that 
US 9,443,121 discloses a reader antenna for a radio frequency (RF) identification (RFID) reader operative for scanning RFID item tags that are oriented at different orientations and that are associated with items contained in a controlled area, includes a pair of mutually orthogonal dipoles for radiating electromagnetic waves with mutually orthogonal polarizations, an electrically energizable RF switch for switching between the dipoles, and an RFID antenna tag mounted adjacent the dipoles, and operative for receiving the radiated wave from either dipole, for locally generating electrical power to supply power to the RF switch, and for energizing the RF switch to switch between the dipoles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646